Citation Nr: 0840522	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral wrist disorder.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral hand and finger disorder.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral ankle disorder.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a right knee disorder.

5.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral elbow disorder.

6.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a bilateral hip disorder.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from October 30, 1956, to 
October 1, 1962, and from October 31, 1962, to October 31, 
1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas, 
which determined new and material evidence was not received 
to reopen the veteran's claims set forth above.

A January 1980 rating decision granted service connection for 
arthritis of multiple joints; specifically, degenerative disc 
disease of the cervical spine and osteoarthritis of the left 
knee.  The May 1998 rating decision noted denial of reopening 
of a claim for bilateral knees.  In light of the January 1980 
rating decision, however, the Board has styled the issue as 
noted on the cover sheet.

The veteran requested a local and a Board Hearing at the 
local RO (Travel Board).  She opted for a September 2004 
informal conference with a Decision Review Officer in lieu of 
the local hearing, and a June 2008 RO letter informed her a 
Board hearing was scheduled for July 22, 2008.  The claims 
file reflects no evidence of the letter having been returned 
by U.S. postal authorities as undeliverable.  The veteran 
failed to appear for her scheduled hearing, and the claims 
file reflects no evidence of her having requested that the 
hearing be rescheduled.  Thus, the hearing request is deemed 
withdrawn.    See 38 C.F.R. § 20.702 (2008).

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, in May 2006 and 
April 2008-in 2006 for additional development, which was 
accomplished as directed, and the latter time so the 
veteran's requested hearing could be scheduled.  The case has 
since been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A May 1998 rating decision denied service connection for 
disorders of the bilateral forearms, ankles, elbows, hips, 
wrists, fingers, hands, and a right knee disorder, as the 
then current evidence did not show diagnosed disorders of the 
claimed joints.  In the absence of an appeal, the May 1998 
decision is final.

2.  The evidence submitted since the May 1998 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for bilateral forearms, ankles, elbows, 
hips, wrists, fingers, hands, and right knee, disorders and 
does not raise a reasonable possibility of substantiating the 
claims.


CONCLUSION OF LAW

The May 1998 decision is final.  New and material evidence 
sufficient to reopen previously denied claims for entitlement 
to service connection for bilateral forearms, ankles, elbows, 
hips, wrists, fingers, hands, and right knee, disorders has 
not been received.  38 U.S.C.A. §§ 5103, 5103A(d)(2)(f), 
5104, 7105 (West 2002 and Supp. 2008); 38 C.F.R. § 3.156(a), 
3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Pursuant to the Board's 
2006 remand, a May 2006 RO letter notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, what part VA will attempt to 
obtain, and how disability ratings and effective dates are 
assigned in the event service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
letter also informed the veteran the reason her prior claims 
were denied and the type evidence that would meet the new and 
material evidence standard.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VA has also fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, she was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  Further, 
following issuance of the May 2006 letter, the claim was 
readjudicated on a de novo basis by a Decision Review 
Officer, as shown in the December 2007 supplemental statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).  The veteran was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting her 
that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Legal Background

In August 1997, the veteran applied for service connection 
for arthritis in multiple joints.  Service treatment records 
are remarkable for complaints of various musculoskeletal 
pain.  A June 1975 orthopedic consult noted normal strength 
and range of motion.  Another June 1975 entry noted a general 
diagnosis of arthritis in unspecified joints.  In September 
1975, a medical examination report noted complaints of chest 
pain that radiated to the neck, back, left shoulder and arm.  
The report notes that the upper and lower extremities were 
assessed as normal.  The veteran's June 1979 Report Of 
Medical History For Retirement noted a history of swollen 
joints and chronic right leg pain.  The June 1979 Report Of 
Medical Examination For Retirement notes all joints except 
the spine as normal.

The veteran applied for VA benefits in 1979.  The January 
1980 VA examination report noted findings of arthritis in the 
cervical spine and left knee.  There were no findings on 
examination related to the other joints.  As noted above, the 
January 1980 rating decision allowed service connection for 
the cervical spine and left knee.

VA outpatient records of October 1996 note the veteran's 
complaints of left elbow, left arm, right leg, and right knee 
involvement secondary to a fall.  A right knee x-ray showed 
effusion.  The July 1997 VA examination report noted the 
examination was for complaints of multiple joints arthritis.  
The examiner noted physical examination revealed full and 
normal range of motion in the elbows, hands, wrists, knees, 
ankles.  The examiner noted range of motion was good in all 
joints.  The examiner diagnosed forearm pain suggestive of 
carpal tunnel syndrome.  X-rays were read as having shown a 
remote fracture of the right elbow, and normal knees and 
ankles.

The November 1997 general examination report noted the 
veteran's history of generalized degenerative arthritis in 
the wrists, elbows, shoulders, hands, knees, and hips.  The 
examiner's diagnoses included diffuse mild to moderate 
degenerative arthritis of multiple joints which was not 
incapacitating.  The April 1998 VA joints examination report 
notes the examiner diagnosed age-appropriate degenerative 
joint disease in the hips, bilateral legs, arms, hands, and 
knees.  X-rays were read as having shown normal pelvis and 
hips.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The May 1998 rating decision noted the veteran's 
musculoskeletal complaints during her active service, but 
determined there was no evidence of a chronic disorder 
related to her complaints related to the bilateral hands, 
fingers, arms, elbows, wrists, hips, legs, right knee, or 
ankles.  The decision also determined there was no evidence 
of arthritis in those joints within one year of her 
retirement from active service.  As a result, the May 1998 
rating decision denied the claim for service connection 
related to those joints.

An RO letter, also dated in May 1998, notified the veteran of 
the decision and of her appeal rights.  The claims file 
contains nothing to indicate that the veteran did not receive 
the May 1998 decision letter, or any record that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither 
is there any record of her having submitted a timely NOD with 
that decision.  Thus, the May 1998 decision became final and 
binding on the veteran.

Tolling Of Appeal Period

The Board notes the veteran's representative's comments in 
the 2004 Statement Of Accredited Representative (VA Form 646) 
to the effect that the veteran did not appeal the May 1998 
rating decision because she did not know any better.  While 
VA outpatient records note the veteran's complaints of memory 
impairment, and one mental health assessment noted possible 
onset of dementia, the totality of the veteran's treatment 
records note the veteran as fully independent and competent 
to handle her affairs.  There is no RO decision to propose a 
finding of incompetency or any other indication that she may 
not have had the capacity to respond to the notice of the May 
1998 rating decision.  The Board notes an August 2000 entry 
to the effect that there was no evidence of dementia, the 
veteran was completely functionally independent, as she lived 
alone, and that her memory complaints were probably related 
to depression.  Other medical entries note a somatic 
component to the veteran's complaints.  Thus, the Board finds 
no basis for relieving the veteran of her failure to respond 
to the May 1998 decision notice letter and appeal the 
decision.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court Of Appeals For Veterans Claims (Court) held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  The evidence, even if new, must be 
material, in that it is evidence not previously of record 
that relates to an unestablished fact necessary to establish 
the claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a);  Prillaman 
v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  Moreover, if it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

The evidence added to the record since the May 1998 decision 
includes records of the veteran's diagnosis of and treatment 
for degenerative joint disease in the joints claimed.  In 
light of the determinations of the May 1998 rating decision, 
this evidence is in fact new, as it was not before the rating 
board at the time of the decision and shows a diagnosed 
disorder of joints which previously were shown as normal.  
The evidence is not in fact material, however, as none of the 
medical or other evidence added to the record notes any 
medical comment, observation, or opinion to the effect that 
the veteran's currently diagnosed disorders are causally 
related to her active service.  The Board notes that the 
veteran's assertions are essentially that she has arthritis 
which is increasing in severity.  As just noted, however, 
there simply is no medical evidence of a linkage with her 
active service.  Thus, the Board is constrained to find new 
and material evidence has not been received to reopen the 
claims.  38 C.F.R. § 3.156(a).  The benefit sought on appeal 
is denied.


ORDER

New and material evidence has not been submitted to warrant 
reopening a claim of entitlement to service connection for a 
bilateral wrist disorder.  The petition to reopen is denied.

New and material evidence has not been submitted to warrant 
reopening a claim of entitlement to service connection for a 
bilateral hand and finger disorder.  The petition to reopen 
is denied.

New and material evidence has not been submitted to warrant 
reopening a claim of entitlement to service connection for a 
bilateral ankle disorder.  The petition to reopen is denied.

New and material evidence has not been submitted to warrant 
reopening a claim of entitlement to service connection for a 
right knee disorder.  The petition to reopen is denied.

New and material evidence has not been submitted to warrant 
reopening a claim of entitlement to service connection for a 
bilateral elbow disorder.  The petition to reopen is denied.

New and material evidence has not been submitted to warrant 
reopening a claim of entitlement to service connection for a 
bilateral hip disorder.  The petition to reopen is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


